—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Goldstein, J.), imposed March 23, 1992.
Ordered that the sentence is affirmed.
We find that the defendant’s purported waiver of his right to appeal his sentence is not valid (see, People v Markland, 183 AD2d 788; People v Bray, 154 AD2d 692; see also, People v DeSimone, 80 NY2d 273, 282-283).
*696We have examined the defendant’s contention that his sentence is excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Thompson, Sullivan, O’Brien and Hart, JJ., concur.